Exhibit 10.39

NEUSTAR, INC. EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

PURPOSE

The NeuStar, Inc. Employee Stock Purchase Plan (the “Plan”) is intended to
encourage ownership of Common Stock of the Company by all Eligible Employees and
to provide incentives for them to exert maximum efforts for the success of the
Company. By extending to Eligible Employees the opportunity to acquire
proprietary interests in the Company and to participate in its success, the Plan
may be expected to benefit the Company and its shareholders by making it
possible for the Company to attract and retain qualified employees. The Plan is
intended to qualify as an employee stock purchase plan under Section 423 of the
Internal Revenue Code of 1986 (the “Code”).

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Board” means the Board of Directors of the Company.

2.2 “Committee” means the Compensation Committee of the Board.

2.3 “Common Stock” means the Class A Common Stock, $0.001 par value per share,
of the Company.

2.4 “Company” means NeuStar, Inc., a Delaware corporation, and its successors by
operation of law.

2.5 “Compensation” means the base salary, plus annual bonus and sales commission
received from the Company and/or Subsidiaries.

2.6 “Eligible Employee” means an Employee eligible to participate in the Plan
under the terms of Article V; provided that senior vice presidents who report
directly to the chief executive officer and the chief executive officer are not
eligible to participate in the Plan.

2.7 Employee” means an employee of the Company or a Subsidiary formed in the
United States, provided that an interim or temporary employee shall not be
considered an Employee unless he or she has worked at least twenty (20) hours a
week and five (5) months per year, is eighteen (18) years of age or older and
has been employed for at least one (1) month with the Company or a Subsidiary.
An individual who has been classified by the Company or a Subsidiary as an
independent contractor shall not qualify as an “Employee” for purposes of the
Plan, unless a court or governmental agency determines that the individual is an
“Employee” for purposes of Treas. Reg. § 1.421-1(h).

2.8 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, with respect to any
class or series of outstanding shares of Common Stock, the Closing Price for
such Common Stock on such date. The “Closing Price” on any date shall mean the
closing price for such Common Stock, regular way, or, in case no such sale takes
place on such day, the closing price for such Common Stock, regular way, on the
last preceding trading day, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if such Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported on
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which such
Common Stock is listed or admitted to trading or, if such Common Stock is not
listed or

 

1



--------------------------------------------------------------------------------

admitted to trading on any national securities exchange, the last quoted price,
or, if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the Nasdaq Stock Market or, if such
system is no longer in use, the principal other automated quotation system that
may then be in use or, if such Common Stock is not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in such Common Stock selected by the
Board or, in the event that no trading price is available for such Common Stock,
the fair market value of the Common Stock, as determined in good faith by the
Board.

2.9 “Offering Date” means the first business day of each Offering Period.

2.10 “Offering Period” means a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined pursuant to
Article V.

2.11 “Participant” means an Eligible Employee that elects to participate in the
Plan, as described in Article V.

2.12 “Plan Administrator” means the Committee and the individual or individuals
appointed by the Committee under Section 4.1.

2.13 “Purchase Date” means the last day of each Offering Period.

2.14 “Subsidiary” means any corporation in which the Company controls, directly
or indirectly, fifty percent (50%) or more of the combined voting power of all
classes of stock and which has been designated by the Committee as a corporation
whose employees may participate in this Plan.

ARTICLE III

STOCK SUBJECT TO THE PLAN

Subject to adjustment from time to time as provided in Article VII, the total
number of shares of Common Stock which may be issued under the Plan is 600,000,
which may be unissued shares, treasury shares or shares bought on the market.

ARTICLE IV

ADMINISTRATION

4.1 The Plan shall be administered by the Committee. The Committee may delegate
administrative matters relating to the Plan (for the avoidance of doubt,
including its authority under Section 4.2(a) of this Plan, but excluding its
authority under Section 4.2(b) of this Plan), to such of the Company’s officers
or employees as the Compensation Committee so determines.

4.2 The Plan Administrator shall have the plenary power, subject to and within
the limits of the express provisions of the Plan:

(a) to construe and interpret the Plan and to establish, amend, and revoke rules
and regulations for its administration, including determining all questions of
policy and expediency that may arise, and correcting any defect, supplying any
omission, reconciling any inconsistency and interpreting or resolving any
ambiguity in the Plan or in any instrument associated with the Plan in a manner
and to the extent it shall deem necessary or appropriate to operation of the
Plan; and

(b) to the extent not provided in this Plan, to establish the terms under which
Common Stock may be purchased, including but not limited to: the purchase price
of Common Stock, the commencement date of an

 

2



--------------------------------------------------------------------------------

Offering Period, the duration of an Offering Period, the number of Offering
Periods per year, the minimum and maximum amount of contributions allowable per
Participant in an Offering Period, and the number of shares purchasable in an
Offering Period.

4.3 The Plan Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Plan Administrator is specifically authorized to adopt rules
and procedures regarding handling of payroll deductions or other contributions
by Participants, payment of interest, conversion of local currency, data privacy
security, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements; however, if such varying provisions are not
in accordance with the provisions of Section 423(b) of the Code, including but
not limited to the requirement of Section 423(b)(5) of the Code that all options
granted under the Plan shall have the same rights and privileges unless
otherwise provided under the Code and the regulations promulgated thereunder,
then the individuals affected by such varying provisions shall be deemed to be
participating under a sub-plan and not in the Plan.

4.4 The Plan Administrator may adopt sub-plans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code and shall be deemed to be outside the scope of
Section 423 of the Code unless the terms of the sub-plan provide to the
contrary. The rules of such sub-plans may take precedence over other provisions
of this Plan, with the exception of Article IV, but unless otherwise superseded
by the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. The Plan Administrator shall not be required to
obtain the approval of stockholders prior to the adoption, amendment or
termination of any sub-plan unless required by the laws of the foreign
jurisdiction in which Eligible Employees participating in the sub-plan are
located.

ARTICLE V

ELIGIBILITY AND PARTICIPATION

The persons eligible to participate in the Plan (Eligible Employees) shall
consist of all Employees of the Company and/or a Subsidiary formed in the United
States who work at least 20 hours a week and 5 months per year and are eighteen
(18) years of age or older, and who have been employed by the Company for at
least one (1) month prior to the beginning of the applicable Offering Period.
Contract and temporary staff are not eligible to participant in the plan.

Unless and until the Plan Administrator determines otherwise, there will be two
(2) six-month Offering Periods each calendar year, one commencing on the first
trading day of May and ending on the last trading day of the next following
October, and the other commencing on the first trading day of November and
ending on the last trading day of the next following April. In order to
participate in the Plan for a particular Offering Period, an Eligible Employee
must complete the required enrollment forms and file such forms with the Plan
Administrator or its designee no later than the due date prescribed by the Plan
Administrator. The enrollment forms will include a payroll deduction
authorization directing the Company to make payroll deductions from the
Participant’s Compensation, designated in whole percentages, at a rate of not
less than one percent (1%) of such Compensation and not to exceed ten percent
(10%) of such Compensation per pay period (unless and until, in each case) the
Plan Administrator determines otherwise), for purposes of acquiring Common Stock
under the Plan. A Participant may discontinue his or her participation in the
Plan as provided in Section 6.4, or may decrease (but not increase) the rate of
his or her payroll deductions during the Offering Period by completing or filing
with the Company a new enrollment form authorizing a change in payroll deduction
rate. The Plan Administrator may, in its discretion, limit the number of
deduction rate changes during any Offering Period. The change in rate shall be
effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new deduction authorization form unless the
Company elects to process a given change in participation more quickly. Unless
the Plan Administrator provides otherwise, a Participant’s deduction
authorization will continue in effect from Offering Period to Offering Period,
unless the Participant ceases participation in the Plan or elects a different
rate by filing the appropriate form with the Plan Administrator on

 

3



--------------------------------------------------------------------------------

the due date designated by the Plan Administrator prior to the first day of the
Offering Period for which the new rate is to become effective. Payroll
deductions, however, will automatically cease upon termination of the
Participant’s right to purchase Common Stock under this Plan.

ARTICLE VI

TERMS AND CONDITIONS

An Eligible Employee who participates in this Plan for a particular Offering
Period will have the right to acquire Common Stock upon the terms and conditions
set forth in this Plan, and must enter into an agreement (which may be the
payroll deduction authorization) with the Company setting forth such terms and
conditions and such other provisions, not inconsistent with the Plan, as the
Plan Administrator may deem advisable.

6.1 Purchase Price. Unless and until the Plan Administrator determines
otherwise, the purchase price per share for an Offering Period will be
eighty-five percent (85%) of the Fair Market Value of the Common Stock on the
Offering Date or on the Purchase Date, whichever is lower. In no event shall the
purchase price be less than the lesser of (i) eighty-five percent (85%) of the
Fair Market Value of the Common Stock on the Offering Date or (ii) eighty-five
percent (85%) of the Fair Market Value of the Common Stock on the Purchase Date.

6.2 Number of Shares. The number of shares purchasable per Participant per
Offering Period will be the number of shares obtained by dividing the amount
collected from the Participant through payroll deductions during that Offering
Period by the purchase price in effect for such Offering Period. Subject to
Section 6.11, unless and until the Plan Administrator determines otherwise, the
maximum number of shares that may be purchased by an Eligible Employee with
respect to an Offering Period is 2,000 shares.

6.3 Payroll Deductions. The amounts collected from a Participant through payroll
deductions will be credited to the Participant’s individual account maintained
on the Company’s books, but no separate account will actually be established to
hold such amounts. Interest will not be credited or paid on any amounts held
for, credited or recorded, refunded or otherwise paid over to, for or on behalf
of a Participant. The amounts collected from each Participant may be commingled
with the general assets of the Company and may be used for any corporate
purpose.

6.4 Termination of Purchase Rights. A Participant may, through notification to
the Plan Administrator or its designee by the due date specified by the Plan
Administrator prior to the close of the Offering Period, terminate his or her
outstanding purchase right and receive a refund of the amounts deducted from his
or her earnings under the terminated right. The Participant will not be eligible
to rejoin the Offering Period following the termination of the purchase right
and will have to re-enroll in the Plan in accordance with the requirements
outlined in Article VI should he or she wish to resume participation in a
subsequent Offering Period.

6.5 Termination of Employment. If a Participant ceases to be an Employee for any
reason during an Offering Period, his or her outstanding purchase right will
immediately terminate and all sums previously collected from the Participant
under the terminated right will be refunded.

6.6 Exercise. Each outstanding purchase right will be exercised automatically as
of the last day of the Offering Period. The exercise of the purchase right is to
be effected by applying the amount credited to each Participant’s account on the
last day of the Offering Period to the purchase of shares of Common Stock at the
purchase price in effect for the Offering Period. No purchase rights granted
under the Plan may be exercised to any extent unless the shares of Common Stock
to be issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is believed
by the Plan Administrator to be in material compliance with all applicable
federal, state, foreign, and other securities and other laws applicable to the
Plan. If, on the purchase date during any Offering Period hereunder the shares
of Common Stock are not so registered or the Plan is not in such compliance, no
purchase rights granted under the Plan or any

 

4



--------------------------------------------------------------------------------

Offering Period shall be exercisable on such purchase date. If, on the purchase
date under any Offering Period hereunder, the shares of Common Stock are not
registered and the Plan is not in such compliance, purchase rights granted under
the Plan which are not in compliance shall not be exercisable and all payroll
deductions and/or other contributions accumulated during the Offering Period
shall be refunded to the Participants, unless the Plan Administrator determines
to extend the Offering Period. The provisions of this Section 6.6 shall comply
with the requirements of Section 423(b)(5) of the Code to the extent applicable.

6.7 Proration of Purchase Right. Should the total number of shares of Common
Stock for which the outstanding purchase rights are to be exercised on any
particular date exceed the number of shares then available for issuance under
the Plan, the available shares will be allocated pro-rata on a uniform and
non-discriminatory basis, and any amounts credited to the accounts of
Participants will, to the extent not applied to the purchase of Common Stock, be
promptly refunded.

6.8 Rights as Stockholder. A Participant will have no rights as a stockholder
with respect to shares subject to any purchase right held by such individual
under the Plan until that right is exercised and Common Stock is credited to the
Participant’s account. No adjustments will be made for any dividends or
distributions for which the record date is prior to such date.

6.9 Receipt of Stock. As soon as practicable after the end of the Offering
Period, the Participant will be entitled to receive either a stock certificate
for the number of purchased shares or confirmation from a broker designated by
the Company that the Participant’s account at the broker has been credited with
the number of purchased shares.

6.10 Assignability. No purchase right granted to a Participant will be
assignable or transferable and a purchase right will be exercisable only by the
Participant.

6.11 Limitations. Payroll deductions for purchase rights during a calendar year
shall cease when such deductions for a Participant exceed $25,000 (or such other
maximum as may be prescribed from time to time by the Code) in accordance with
the provisions of Section 423(b)(8) of the Code. No Participant shall be granted
a right to purchase Common Stock under this plan:

(a) if such Participant, immediately after his or her election to purchase the
Common Stock, would own stock possessing more than five percent of the total
combined voting power or value of all classes of stock of the Company or its
parent or subsidiary, computed in accordance with Section 423(b)(3) of the Code;
or

(b) if under the terms of the Plan the rights of the Participant to purchase
stock under this and all other qualified employee stock purchase plans of the
Company would accrue at a rate which exceeds $25,000 of fair market value of the
Common Stock (determined at the time such right is granted) for each calendar
year for which such right is outstanding at any time.

6.12 No Right to Continued Employment. Nothing in this Plan or in any purchase
right under the Plan shall confer on any Employee any right to continue in the
employment of the Company or any of its Subsidiaries or to interfere in any way
with the right of the Company or any of its Subsidiaries to terminate his or her
employment at any time.

ARTICLE VII

ADJUSTMENT IN NUMBER OF SHARES AND IN PURCHASE PRICE

In the event there is any change in the shares of the Company through the
declaration of stock dividends or a stock split-up, or through recapitalization
resulting in share split-ups, or combinations or exchanges of shares, or
otherwise, the Committee shall make appropriate adjustments in the number of
shares available for purchase under the Plan, as well as the shares subject to
purchase rights and purchase price thereof, and shall take any further actions
which, in the exercise of its discretion, may be necessary or appropriate under
the circumstances, and its determination shall be final, binding and conclusive.

 

5



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT OF THE PLAN.

The Committee at any time, and from time to time, may amend the Plan, provided,
that no amendment will be made without shareholder approval, where such approval
is required under Section 423 of the Code or other applicable laws or
regulations, including the rules and regulations of any applicable securities
exchange.

The rights and obligations with respect to purchase rights at any time
outstanding under the Plan may not be altered or impaired by any amendment of
the Plan, except (a) with the consent of the person to whom such purchase rights
were granted, (b) as necessary to comply with any laws or regulations, or (c) as
necessary to ensure that the Plan and/or purchase rights granted under the Plan
comply with the requirements of Section 423 of the Code.

ARTICLE IX

TERMINATION OR SUSPENSION OF PLAN

The Committee may at any time suspend or terminate the Plan, but no such action
may adversely affect the Participants’ rights and obligations with respect to
purchase rights which are at the time outstanding under the Plan, except
(i) with the consent of the person to whom such purchase rights were granted,
(ii) as necessary to comply with any laws or regulations, or (iii) as necessary
to ensure that the Plan and/or purchase rights granted under the Plan comply
with the requirements of Section 423 of the Code. No Offering Period may
commence while the Plan is suspended or after it is terminated.

ARTICLE X

GOVERNING LAW

To the extent not preempted by federal law, the Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.

ARTICLE XI

EFFECTIVE DATE

This Plan was adopted by the Board on April 5, 2012, subject to approval by the
Company’s stockholders in accordance with Section 423 of the Code.

 

6